Citation Nr: 0115972	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  97-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for thrombophlebitis of the 
upper extremities on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from September 1950 to 
October 1951.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 1998, the Board remanded this case to 
the RO for additional development.


FINDINGS OF FACT

1.  The veteran is currently receiving a 60 percent 
evaluation for thrombophlebitis of the left leg with 
postoperative inferior venacaba legation.

2.  The veteran's service connected thrombophlebitis of the 
left leg with postoperative inferior venacaba legation can 
not be reasonably dissociated with thrombophlebitis of the 
upper extremities.  In addition, medical evidence indicates 
that the conditions are linked.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
thrombophlebitis of the upper extremities was either caused 
or aggravated by the service connected thrombophlebitis of 
the left leg with postoperative inferior venacaba legation.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2000).   





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disability 
has either caused or aggravated his thrombophlebitis of the 
upper extremities, citing Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran is currently receiving a 60 percent 
evaluation for thrombophlebitis of the left leg with 
postoperative inferior venacaba legation.  The veteran is 
being currently treated for his thrombophlebitis condition.

The U.S. Court of Appeals for Veterans Claims (Court) in 
Allen held that the term "disability" as used in 38 
U.S.C.A. § 1110 (West 1991) refers to an "impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated." Allen, 7 Vet. App. at 448.  Consequently, the 
Court concluded that "pursuant to § 1110 and § 3.310(a), 
when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Id.  Under this decision, two elements must 
be present in order to support a grant of secondary service 
connection on the basis of aggravation: (1) it must be shown 
that the service connected disability aggravates the 
nonservice connected disability; and (2) the degree of 
increased disability due to the aggravation by the service 
connected disorder over and above what the underlying 
nonservice connected disorder causes must be identified, 
otherwise, there is no identifiable disability subject to 
service connection.  

The medical diagnosis of both disorders is thrombophlebitis.  
In May 1998, the Board found that in this circumstance, the 
record must contain medical evidence to support an 
adjudicatory determination that the disabilities are not 
related.  The case was remanded to the RO for a medical 
opinion.  The following questions were asked by the Board:

(a)  After reviewing the claims folder, 
obtaining any other necessary records, 
and conducting all indicated special 
studies or tests, the examiner should 
specifically comment on the degree of 
medical probability, in percent terms if 
feasible, that the veteran has 
thrombophlebitis of the upper 
extremities.

(b)  If thrombophlebitis of the upper 
extremities is found, the examiner should 
indicate the degree of medical 
probability, in percent terms if 
feasible, that this condition is causally 
linked to the veteran's thrombophlebitis 
of the left leg with postoperative 
inferior venacaba legation.  
Specifically, what is the degree of 
medical probability that the 
thrombophlebitis of the left leg with 
postoperative inferior venacaba legation 
caused or aggravated the thrombophlebitis 
of the upper extremities?  If the 
examiner believes that thrombophlebitis 
of the upper extremities exits, and is 
not directly caused by, but is aggravated 
by, the service connected 
thrombophlebitis of the left leg with 
postoperative inferior venacaba legation, 
the examiner should provide a medical 
opinion as to the degree of identifiable 
increased disability that has been 
produced by the aggravation.  If the 
degree of increased disability can not be 
quantified, the examiner should so 
indicate. 

In August 1998, a VA medical provider, after a review of the 
veteran and the evidence of record, stated that there was a 
"probability" that the service connected and nonservice 
connected conditions are linked.  The examiner stated that 
this was "quite probable."  It was also indicated that the 
upper extremities veins have been "restored and he is 
maintained on anticoagulant therapy."

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

After review of the complete record, the Board concludes that 
the veteran's service-connected thrombophlebitis of the left 
leg with postoperative inferior venacaba legation has either 
caused or aggravated the thrombophlebitis of the upper 
extremities.  Consequently, the claim is granted.  While the 
examiner in August 1998 also indicated that the 
thrombophlebitis of the upper extremities has not increased 
the veteran's disability at this time and also indicated that 
the thrombophlebitis of the upper extremities has now 
resolved, it appears that the veteran has had this disability 
and would continue to have difficulties with this condition 
if it were not for anticoagulant therapy.  In any event, the 
issue regarding the extent of the disability associated with 
the now service connected thrombophlebitis of the upper 
extremities is not before the Board.  



ORDER

Entitlement to service connection for thrombophlebitis of the 
upper extremities on a secondary basis is granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

